Citation Nr: 9922430	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for diabetes mellitus; 
peripheral neuropathy, claimed as numbness in the right arm, 
hand and left leg; an eye condition including diabetic 
retinopathy, cataracts, myopia and presbyopia; weight loss; 
dizziness and blackouts; an ear disability, including 
bilateral hearing loss and tinnitus; a pancreas disability; 
left adrenal gland enlargement; a spine disability with 
arthritis; a bilateral knee disability; a bilateral shoulder 
disability with arthritis and disability residual to exposure 
to charcoal linings and mask filters in chemical protective 
suits; including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 6, 1990 to 
June 9, 1991, including service in Southwest Asia during the 
Persian Gulf War from March 25 to May 18, 1991.  She also had 
periods of training duty as a member of the Reserve from 1974 
to 1994.  This is an appeal from a February 1995 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office Cleveland, Ohio, which denied entitlement to the 
claimed disabilities.  In June 1998, the veteran participated 
in a video conference hearing before a member of the Board of 
Veterans' Appeals (Board).  The case is now before the Board 
for appellate consideration. 

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for diabetes mellitus; peripheral neuropathy, 
claimed as numbness in the right arm and hand and left leg; 
an eye condition including diabetic retinopathy, cataracts, 
myopia and presbyopia; a pancreas disability; and left 
adrenal gland enlargement is being deferred pending further 
action by the regional office.  


FINDINGS OF FACT

1.  Dizziness, blackouts, an ear disability including 
bilateral hearing loss and tinnitus, a spine disability with 
arthritis, a bilateral knee disability, a bilateral shoulder 
disability with arthritis and disability residual to exposure 
to charcoal linings and mask filters in chemical protective 
suits were not demonstrated during the veteran's active 
military service.  

2.  A bilateral hearing loss and tinnitus, a spine disability 
with arthritis, a bilateral knee disability, and a bilateral 
shoulder disability with arthritis were initially medically 
demonstrated several years following the veteran's release 
from active duty and have not been shown to be of service 
origin.  

3.  Dizziness and blackouts and any disability residual to 
exposure to charcoal linings and mask filters in chemical 
protective suits have not been medically demonstrated since 
service.  

4.  The veteran did not suffered a sustained and abnormal 
weight loss during active service.  Any recent weight change 
is not a disease or disability for VA compensation purposes.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for weight loss, dizziness and blackouts, 
an ear disability including bilateral hearing loss and 
tinnitus, a spine disability with arthritis, a bilateral knee 
disability, a bilateral shoulder disability with arthritis 
and disability residual to exposure to charcoal linings and 
mask filters in chemical protective suits.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records pertinent to her period 
of active duty include physical examinations of April 1990 
and April 1991 where her weight was 170 and 174 pounds 
respectively.  At a physical examination conducted in August 
1991 she weighed 170 pounds.  That examination does not 
reflect the presence of dizziness or blackouts, an ear 
disability including a bilateral hearing loss and tinnitus, a 
spine disability with arthritis, a bilateral knee disability, 
a bilateral shoulder disability with arthritis or any 
disability which was attributed to exposure to charcoal 
linings and mask filters in chemical protective suits.  On 
reports of medical history completed by the veteran in April 
1991, August 1991 and February 1992 she checked the block 
indicating that she did not have or had never had dizziness 
or fainting spells.  On audiological examinations conducted 
in August 1991 and February 1992 her hearing was normal for 
VA purposes.  In February 1992 her weight was 167 pounds.

When the veteran was afforded a VA physical examination in 
March 1993 for Persian Gulf War veterans, she weighed 146 
pounds.  She claimed problems including a progressive weight 
loss and occasional blackouts that might last a few minutes.  
She stated that the blackouts had started since the war.  
There was no indication on the examination of an ear 
disability, including bilateral hearing loss and tinnitus, a 
spine disability with arthritis, a bilateral knee disability, 
a bilateral shoulder disability with arthritis or any 
disability residual to exposure to charcoal linings and mask 
filters in chemical protective suits.  

The veteran was afforded VA orthopedic examinations in April 
1994.  She complained of pain involving her knees, ankles, 
shoulders and low back.  She was 5 feet 6 inches tall and 
weighed 140 pounds.  She related her back problems to having 
to lift boxes and move patients while in the military since 
1974.  On examination of the lumbar spine there was no muscle 
spasm but there was tenderness and limitation of motion.  A 
diagnosis of residuals of injury to the back with limitation 
of motion was entered.  Examination of the shoulders and 
knees also showed tenderness.  X-ray studies were taken of 
the knees that were normal.  There was arthritis involving 
the shoulders and lumbar spine.  A diagnosis was made of 
arthritis of the shoulders, knees and ankles

The veteran was afforded a VA audiological examination in May 
1994.  The findings on the examination showed abnormal 
hearing for VA purposes.  Tinnitus was also diagnosed.  No 
etiology was given for either condition.  

During the course of the July 1998 hearing on appeal, the 
veteran related that prior to going to the Southwest Asia 
Theater she weighed 170 or 180 pounds.  When she returned she 
went down to 130 pounds.  She related that her current weight 
was about 152 to 155 pounds.  She attributed her weight loss 
to an improper diet in the Persian Gulf.  She related that 
while she was in the Persian Gulf area she would occasionally 
experience blackouts.  She indicated that she had seen a 
doctor about the condition recently but had not received any 
tests or diagnosis.  She reported that her hearing was off 
and that after returning to the United States she could hear 
a roaring in her ears.  The ears would then begin ringing.  
She indicated that her spinal problems and arthritis were due 
to lifting heavy boxes during inventory while in service.  
The area between her knees and hips was where she had the 
most pain.  She also had shoulder problems.  She felt that 
all of her problems were due to the environment in Saudi 
Arabia or the chemicals in that area.  

II.  Analysis

The threshold question that must be resolved with regard to 
any claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation of a disorder that is 
service connected is not sufficient, the veteran must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety (90) days or more during a 
period of war and a sensorineural hearing loss or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttal by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or a combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of this section, provided that such disability:  (1) Became 
manifest either during active military, naval or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001; and (2) by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to various conditions 
including fatigue, signs or symptoms involving the skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms neuropsychological signs or symptoms and abnormal 
weight loss.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R.§  3.385. 

The veteran's service medical records pertaining to her 
period of active duty do not reflect significant weight loss, 
the presence of dizziness or blackouts, an ear disability 
including bilateral hearing loss and tinnitus, a spine 
disability with arthritis, bilateral knee disability, a 
bilateral shoulder disability with arthritis or residuals of 
exposure to charcoal linings and mask filters in chemical 
protective suits.  The veteran indicated on medical history 
forms completed in April and August 1991 and February 1992 
that she did not have or had never had dizziness or fainting 
spells.  She reported having blackouts on the VA physical 
examination conducted for Persian Gulf War veterans in March 
1993; however, that was more than one year following her 
separation from military service.  Further, medical 
confirmation of a medical cause for the reported blackouts 
has not been demonstrated.  The audiological examinations 
conducted by the service department in August 1991 and 
February 1992 showed that her hearing was normal for VA 
purposes.  Abnormal hearing was demonstrated on the May 1994 
audiological examination; however, that was several years 
following her released from active duty.  No medical 
authority has expressed any opinion that any of these 
complaints were related to her active service or are due to 
any undiagnosed illness.  Service connection would not be 
warranted for the veteran's hearing loss either on a direct 
basis or under the presumptive provisions of the law.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Tinnitus was also initially diagnosed on the May 1994 
audiological examination and service connection would not be 
warranted for that condition.  A spine disability with 
arthritis, a bilateral knee disability, and a bilateral 
shoulder disability with arthritis were initially 
demonstrated on the April 1994 VA orthopedic examination and 
service connection would also not be warranted for those 
conditions either on a direct or presumptive basis.  
Disability residual to exposure to charcoal linings and mask 
filters in chemical protective suits has not been medically 
demonstrated.  Although the veteran sustained a slight weight 
loss after service, she has related it to her diet.  Her 
current weight does not appear abnormal for her height and 
weight loss, of itself, is not a disease or disability for 
which service connection may be established.  38 C.F.R. 
§ 3.303(c).  

As noted previously, certain manifestations of undiagnosed 
illnesses may be service-connected if manifested to the 
required degree, including muscle and joint pain.  However, 
the veteran's spine disability, bilateral knee disability and 
bilateral shoulder disability are not undiagnosed conditions 
but have been found to be a result of arthritis or injuries.  
Thus, service connection would not be warranted for any of 
those disorders on the basis of the veteran's Persian Gulf 
War service.  The other claimed disorders are either not 
included among the manifestations of undiagnosed illnesses 
subject to presumptive service connection for a Persian Gulf 
War veteran or have not been medically demonstrated to be 
disabilities  

Since the veteran has not submitted any medical opinion or 
other evidence which would support her claim for service 
connection for the claimed disorders, the claims may not be 
considered well grounded.  Since the claims are not well 
grounded they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claims on a ground different from that of the 
regional office; that is, whether the claims are well 
grounded rather than whether she is entitled to prevail on 
the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claims were well 
grounded, the regional office afforded the veteran greater 
consideration than the claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claims are well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C.PREC.OP. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit well-grounded claims, the veteran would 
need to offer competent evidence establishing that the 
claimed conditions either developed coincident with her 
military service or within the presumptive period following 
service or were otherwise related to her period of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for a weight loss; 
dizziness and blackouts; an ear disability, including 
bilateral hearing loss and tinnitus; a spine disability with 
arthritis; a bilateral knee disability; a bilateral shoulder 
disability with arthritis; and disability claimed as residual 
to exposure to charcoal linings and mask filters in chemical 
protective suits, including as due to undiagnosed illness is 
not established.  The appeal is denied to this extent. 


REMAND

With regard to the remaining conditions at issue, the record 
reflects that the veteran was treated at the Ecco Family 
Health Center from 1988 to 1993 for conditions including 
diabetes mellitus.  In October 1993 it was indicated that she 
had diabetic retinopathy.  Diabetes mellitus was also noted 
on the veteran's service medical records.  Service medical 
record entries also note treatment for acute pancreatitis at 
St. Anthony hospital in 1980 and treatment for retinal 
hemorrhages in 1986 by Dr. Blount.  However, the record is 
unclear as to the extent and severity of these conditions 
prior to her entry into active military service.  Peripheral 
neuropathy, retinal hemorrhages, a pancreas disability and 
adrenal gland enlargement are all conditions which may be 
associated with diabetes mellitus.  While it is apparent that 
some of these conditions were present before active duty, 
their relative extent and severity before and after is 
unclear.  The Board accordingly believes that additional 
information would be desirable regarding the remaining 
conditions at issue and the case is REMANDED for the 
following action:

1.  The regional office should ask the 
veteran for a complete list of private 
medical facilities where she received 
treatment before December 1990.  After 
obtaining releases, the regional office 
should contact all listed facilities or 
providers, including the Ecco Family 
Health Center, Dr. Blount and St. Anthony 
hospital, and request that they provide 
copies of all records reflecting 
treatment of the veteran prior to 1991.  
Any such records obtained should be 
associated with the claims file.  

2.  The veteran should then be afforded 
appropriate examinations in order to 
determine the current nature and extent 
of her diabetes mellitus, peripheral 
neuropathy, eye conditions including 
diabetic retinopathy, pancreas disability 
and left adrenal gland condition.  All 
indicated special studies should be 
conducted.  The examiners should express 
opinions, to the extent possible, as to 
whether there is any relationship between 
the veteran's diabetes mellitus and the 
peripheral neuropathy, eye disorders, 
pancreas condition and left adrenal gland 
disorder and the relative severity of any 
condition determined to be present  which 
was also present before active service.  
The claims file is to be made available 
to the examiners for review prior to 
conducting the examinations.  

3.  The veteran's remaining claims should 
then be reviewed by the regional office.  
The review should include specific 
consideration of the possibility of 
incurrence or aggravation of any 
established disability, without 
consideration of 38 C.F.R. § 3.317.  If 
the determination regarding any of claims 
remains adverse to the veteran, she and 
her representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond. 

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining matters on 
appeal pending completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



	

 

